Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species 1, claims 1-6, in the reply filed on 08/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, non-elected claims 7-20 are withdrawn from a consideration and claims 1-6 are consider as follows.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter “a combination of the antenna and the conductive layer having a radiation pattern that comprises a main lobe, a highest gain direction of the main lobe being parallel to the top surface of the circuit boar”.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
	It is required to provide the antecedent basis for the claimed subject matter.  Correction is required.
				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


	In claims 1, regarding recitations throughout the claims that recite functional languages which attempts 	to define the subject-matter in terms of the result to be achieved, it is the position of the Office that such 	recitations are not positively recited structural limitations; therefore it cannot be relied upon to define over 	prior art that meets the structural limitations. In other words, if prior art meets the claimed structure, it is 	inherently that the structure would perform the functions as claimed. In this case, the prior art references as 	applied herein are construed to at least perform the functions.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wojnowski et al (US 2014/0110840).
	Respecting claim 1, Wojnowski discloses, at least in Figs. 11-13, an antenna (50) coupled to a top surface of a circuit board (100); and a conductive layer (210, paragraphs hereafter pars. 0078-0081) over the circuit board, at least a portion of the antenna being interposed between the conductive layer and the circuit board. Regarding a limitation “a combination of the antenna and the conductive layer having a radiation pattern that comprises a main lobe, a highest gain direction of the main lobe being parallel to the top surface of the circuit board”, it is functional languages which attempts to define the subject-matter in terms of the result to be achieved. Therefore, it cannot be relied upon to define over the prior art that meets the claim structural limitation. Since Wojnowski discloses every features of the claimed structure,  combination of Wojnowski’ s antenna and conductive layer would have a radiation pattern comprising a main lobe’s highest gain direction being parallel to the top surface of the board as claimed. In other words, while features of an apparatus may be recited either structurally or functionally, claims an apparatus must be distinguished from the prior art in terms of structure rather than function." Therefore, the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

	Respecting claim 3 which recites a functional language “pattern further has a side lobe, and wherein a highest gain direction of the side lobe intersects with the top surface of the circuit board”, the recitation attempts to define the subject-matter in terms of the result to be achieved. As discussed in claim 1 above, the prior art references as applied herein are construed to at least perform the functions.
					Notes
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted above. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to applicant in preparing a response to this action.	
	Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
August 15, 2021 

	/TRINH V DINH/	for Trinh V Dinh, Patent Examiner of Art Unit 2845